Citation Nr: 1725966	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for fibromyalgia in excess of 20 percent.

2.  Entitlement to service connection for sleep apnea, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1983 to August 1983, and November 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2013 and February 2014 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for fibromyalgia at 20 percent from October 28, 2004 and denied service connection for sleep apnea, respectively.

In regard to sleep apnea service connection, while the claim has not been certified to the Board, it is properly on appeal and sufficient time has passed that the Board understands that the RO is no longer working on the claim.  In June 2014, the Veteran filed a Notice of Disagreement in regard to the RO's denial of the sleep apnea service connection claim.  In October 2014, a Statement of the Case was entered.  In December 2014, the Veteran filed a Substantive Appeal.

The issue of entitlement to an increased rating for fibromyalgia was previously remanded by the Board in July 2016.  

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case in regard to sleep apnea.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument on remand.

The Veteran has not asserted nor has the record raise that the Veteran is unable to work due to his service-connected fibromyalgia.  Therefore entitlement to total rating based on individual unemployability (TDIU) is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Increased Rating for Fibromyalgia

As noted by the July 2016 Board remand, in January 2013, a VA fibromyalgia examination noted the symptoms were not refractory to treatment, however, no rationale was provided.  In October 2016, an addendum opinion was added, stating that:

Treatment for fibromyalgia should generally be multidisciplinary and should be individualized with attention to the patient's particular symptoms.  Those
individuals who display musculoskeletal, pain, depression complaints were treated in a six-week interdisciplinary trial combining a coordinated psychological, medical, educational, and physiotherapeutic(Physical Therapy) component and they demonstrated significant improvements, which persisted for 6 to 12 months, in quality of life, physical function, and pain compared when compared to controls.  In view of this information, it is less likely as not that Fibromyalgia symptoms are refractory(resistant to) to therapy.

The Board finds this rationale again inadequate.  The examiner who provided the October 2016 addendum opinion did not provide an opinion pertaining to the Veteran specifically and did not provide an adequate rationale for why it was determined that the Veteran's fibromyalgia symptoms were not refractory to therapy.  The rationale should be specific to the fact patterns associated with the Veteran's case.  As such, an additional VA opinion is required.




Service Connection for Sleep Apnea

By April 2013 statement, the Veteran asserted that he suffers from sleep apnea secondarily aggravated by medications, pain and obesity due to service-connected disabilities, to include depression, IBS, fibromyalgia, left eye disability, peripheral neuropathy of the lower extremities, dizziness, and right ankle disability.

The record supports that the Veteran has a diagnosis of sleep apnea.  The question remains as to the likelihood this diagnosis is etiologically related to service or service-connected disabilities.

In January 2014, a VA examination was conducted for sleep apnea.  The examiner stated that it is less likely than not that sleep apnea is proximately due to or the result of the service-connected disabilities.  He stated that there is no medical evidence in medical literature that demonstrates that OSA can be caused by service-connected disabilities, and that sleep apnea is due to an anatomic problem in the posterior pharynx itself.

By February 2014 statement, the Veteran submitted argument and literature supporting the link between obesity and obstructive sleep apnea and psychiatric disorders and obstructive sleep apnea.  He also stated that the VA examiner's opinion was overly general, as it did not specify the anatomic problem.

The Board finds new VA addendum opinion is required.  The examiner must address the literature provided by the Veteran especially that supporting the link between depression and OSA.  The examiner must provide explanation as to the nature and etiology of the anatomic problem related to the OSA.  Further, while the VA examination addressed causation, it did not address whether the service-connected disabilities aggravated the sleep apnea; the new opinion must address aggravation.

In a May 2013 statement, the Veteran indicated he received treatment for sleep apnea at the Washington DC VAMC, War Related Illness and Injury Study Center (WWIISC), and York VAMC.  All outstanding VA records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file, in particular, all records from the York VAMC prior to February 2014, Washington, DC VAMC, and War Related Illness and Injury Study Center (WWIISC).

2.  After the above is complete, send the Veteran's claims file to the January 2013/October 2016 VA examiner, for an addendum to provide the following opinion based on a review of the record.  If this examiner is not available, it should be forwarded to another appropriate examiner.

The examiner should review the entire claims file and note that it has been reviewed.  

If examination of the Veteran is required to answer this inquiry, an exam should be scheduled.  

(a)  The examiner should opine whether it is at least as likely as not (50% probability or greater) that the Veteran's fibromyalgia symptoms are refractory to therapy?

Please provide an opinion specific to the fact patterns associated with the Veteran's case, and taking into consideration his lay statements of record.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  Then, the Veteran's claims file should be forwarded to the same VA examiner who conducted the January 2014 VA examination for a clarifying addendum opinion.  If this examiner is not available, it should be forwarded to another appropriate examiner.

The examiner should review the entire claims file and note that it has been reviewed.  

If examination of the Veteran is required to answer this inquiry, an exam should be scheduled.  

(a)  The examiner should opine whether it is as likely as not (a 50% or greater probability) that the Veteran's sleep apnea is caused by service or caused or permanently aggravated by service-connected disabilities, to include medications prescribed for the disabilities.  

(b)  The examiner is asked to address the scholarly literature submitted by the Veteran in February 2014, supporting the link between obesity and OSA and psychiatric disorders and OSA.  

The examiner is particularly asked to address the likelihood the Veteran's service-connected depression caused or aggravated the sleep apnea.

(c)  The examiner must provide explanation as to the nature and etiology of the anatomic problem related to the OSA, as noted in the January 2014 VA examination.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the claims.  If the claims are denied, issue a statement of the case (SOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


